Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
Filed 11/29/19   Case 19-15023   Doc 1
